Title: Orders to Major Generals Arthur St. Clair and Johann Kalb and Brigadier General Henry Knox, 17 November 1777
From: Washington, George
To: St. Clair, Arthur,Kalb, Johann,Knox, Henry

 

[Whitemarsh, Pa., 17 November 1777]

Instructions for Major General St Clair, Major General Baron Kalb, and Brigadier General Knox.
Gentlemen
You are to proceed with all convenient expedition to Fort Mercer, where by conferring with Brigadier General Varnum, Commodore Hazlewood and such other Officers as you may think proper to consult—and from your own view of the ground and river, you will investigate the following Points.
1. The Practicability of hindering the Enemy from clearing the main Channel of the Chevaux de frise which now obstruct it—without having Possession of Mud Island.
2. What farther Aid would be required from this Army to effect the purpose, abovementioned, supposing it practicable, and how such Aid should be supplied.
3. Whether our Fleet will be able to keep the River in case the Enemy make a Lodgement and establish Batteries on Mud Island.
4. Supposing the Fleet necessitated to retire, whether the Land-force could maintain its present Position independently of it.
5. Whether it be practicable to take or drive away the Enemy’s Floating Battery, and if either can be done, whether an obstruction may not be laid in the Channel through which she pass’d, so as to prevent the passage of any Vessel in future.
6. If the Fleet should be obliged to retire, and Fort Mercer be invested by the Enemy, by what means could the Garrison be drawn off or reinforced if either should be judged necessary.
You will be particular in making my acknowledgements to those Officers and Men who have distingushed themselves in the defence of the Fort, and assure them that I have a high Sense of their gallant Conduct.
This is by no means to be understood Gentlemen as restraining you to the examination only of the particular Points enumerated, which are intended as a memorandum—but you will in conjunction with the Officers on the Spot, make every such arrangement and alteration as shall appear essential. Given at Head Quarters—this Seventeenth of November 1777.

Go: Washington

